EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of NextWave Wireless Inc. (the “Company”) on Form 10-Q (“Form 10-Q”) for the period ended October 2, 2010, as filed with the Securities and Exchange Commission on the date hereof, I, Francis J. Harding, Executive Vice President and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: The Form 10-Q fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Francis J. Harding Francis J. Harding Executive Vice President and Chief Financial Officer November 10, 2010
